NON-FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 15-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 7 and 8 are indefinite for the same two reasons.
1) The viscosity range for the solution is indefinite because it is set forth without reference to a temperature at which the viscosity is measured. It is notoriously well known in the art that the viscosity of a solution/composition is dependent on temperature (e.g. raising the temperature usually results in decreasing the viscosity and lowering the temperature usually results in increasing the viscosity). 
If Applicant in response to this issue, amends the claims to recite a specific temperature at which the viscosity range is measured, applicant is advised to show specifically where in applicant’s original filed disclosure there is support for said measurement temperature and its nexis to applicant’s claimed viscosity range of 10 to 100,000 mPa.s, as set forth in independent claims 7-8. Please note the examiner is aware of applicant’s showing set forth in Table 1 on page 15 of the specification. Nevertheless, the showing of Table 1 is NOT deemed to establish that applicant’s claimed viscosity range of 10 to 100,000 mPa.s was measured at anyone of the specific temperature values used in Table 1. app
2) The use of the phrase “polar solvent” in independent claims 7 and 8 renders the claims very confusing and thus indefinite. This confusion results from the fact that both independent claims must also contain water, at least at the start of the method step of either changing the water content or reducing the water content, and water is the most well known polar solvent in the world. As such, applicant’s “polar solvent” reads directly on water. Yet applicant specification directly teaches that if the water content of the solution is 5% by mass or greater, then “the viscosity of the polar solvent solution decreases significantly, and spinnability and casting properties decreases accordingly when the solution is used as dopes for spinning, film etc..”, see page 3, lines 17-20 of the specification. In fact, applicant’s specification in numerous places discloses that the moisture (i.e. water) content of the solution needs to be less than 5% mass%, paragraphs [0006], [0009], [0011] and [0016] of applicant’s specification. Applicant’s Table 1 on page 15 of the specification even sets forth an Example of having a water content of the solution at 5 mass%, which applicant labels as “Comp. Ex. 1” thus indicating that it falls outside the scope of the applicant’s specifically disclosed and desired invention, but inexplicitly said “Comp. Ex. 1” falls within the scope of applicant’s claimed invention of independent claims 7 and 8. All of these facts renders the applicant’s independent claims 7 and 8 very confusing.  
Please note that Applicant can readily overcome the second indefinite issue by incorporating the subject matter of dependent claims 10 and 11 into independent claim 7, and incorporating the subject matter of dependent claims 19 and 20 into independent claim 8. 
All dependent claims are also being rejected here because they are either directly or indirectly dependent on a rejected independent base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7-11 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osawa et al. WO/2014/175179 as evidenced by corresponding U.S. Patent Application Publication No.: 2015/0376247 A1.
Osawa et al. teach polypeptide particles of the present invention are particles of a polypeptide derived from spider silk proteins, and have an average particle size of 1000 nm or less. A method for producing polypeptide particles of the present invention includes: a solution production step in which the polypeptide is dissolved in at least one solvent selected from the group consisting of DMSO, DMF, and these with an inorganic salt, so as to obtain a solution of the polypeptide; a step in which the solution produced in the solution production step is substituted with a water-soluble solvent so as to obtain an aqueous solution of the polypeptide; and a step in which the aqueous solution of the polypeptide is dried. Thereby, the present invention provides polypeptide particles suitable for application to a living body and capable of being applied to cosmetics, etc., while identifying the properties of the polypeptide particles, and a method for producing the same, see abstract.
Osawa et al.’s paragraph [0035] reads as followed: “In the drying step, preferably, vacuum freeze-drying is adopted. The degree of vacuum at vacuum freeze-drying is preferably 200 Pa or less, more preferably 150 Pa or less, and further preferably 100 Pa or less. By vacuum drying, water evaporates from the aqueous solution of the polypeptide, and the temperature declines by the evaporation latent heat, whereby it is brought into a frozen state. The temperature of the polypeptide at vacuum freeze-drying is preferably 70.degree. C. or less, more preferably 60.degree. C. or less, and further preferably 50.degree. C. or less. Incidentally, prior to vacuum freeze-drying, the aqueous solution of the polypeptide may be pre-frozen at a temperature of -10.degree. C. to -45.degree. C. for about 10 to 36 hours. The moisture content after freeze-drying is preferably 5.0% or less, and more preferably 3.0% or less. [Emphasis added]. 
Applicant’s claims are clearly anticipated over the method of producing polypeptide particles as set forth in Examples 1-3.
As way of illustration only, in Example 1 applicant’s attention is drawn to the process steps set forth in paragraphs [0053]-[0056], which read as followed: 
[0053] (5) The obtained eluate was desalted using an ultrafiltration membrane ("Amicon Ultra" manufactured by Merck Millipore Corporation). Thereafter, the obtained solution was freeze-dried to remove water, thereby collecting freeze-dried powder. The purification degree of the target protein ADF3Kai-NN (about 47.6 kDa) in the obtained freeze-dried powder was checked by analyzing images of the results of polyacrylamide gel electrophoresis (Oriole staining) of said protein powder using Imagelab (Bio-RAD Laboratories, Inc.). As a result, the purification degree of ADF3Kai-NN was about 69.1%. [Emphasis added]. 
“2. Adjustment of Solution 
[0054] 0.5 g of spider silk protein powder (ADF3Kai-NN) was added to 10 ml of DMSO (containing 1M LiCl), followed by dissolution at 80.degree. C. for 30 minutes. Then, the solution was placed a dialysis tube (Cellulose Tube 36/32 manufactured by Sanko Junyaku Co., Ltd. (presently EIDIA Co., Ltd)). 
3. Substitution with Water 
[0055] The dialysis tube was placed in a beaker filled with 3 L of pure water, left to stand for 3 hours, and water was renewed. This operation was repeated six times in total. Thereby, almost all of DMSO was substituted with water and an aqueous solution in which the polypeptide was dissolved or dispersed was obtained. 
4. Vacuum Freeze-Drying 
[0056] The aqueous solution of the polypeptide was freeze-dried by a freeze dryer ("FDU-1200" manufactured by Tokyo Rikakiki Co., Ltd.) under conditions of 14 Pa and -45.degree. C. for 15 hours. 
[0057] Results 
[0058] (1) Measurement of Remaining Amount of Solvent 
[0059] The remaining amount of the solvent measured was 0.13 g based on 100 g of the polypeptide particles. 
[0060] (2) Average Particle Size 
[0061] The average particle size was 435 nm. The minimum value observed was 177 nm and the maximum value observed was 800 nm. 
[0062] (3) FIG. 1 shows the obtained polypeptide particles.”.  
Please note that process step 3. Substitution with Water, directly reads on applicant’s independent claim 7 process step of “changing a moisture of the solution to adjust the viscosity of the solution to the range from 10 to 100,000 mPa.s”. It is held by the examiner that Osawa et al.’s said step 3, would inherently adjust the viscosity of the solution to the range from 10 to 100,000 mPa.s for at least a long period of time because: 1) said viscosity range is extremely broad and as the water content increases by the substitution of water for DMSO, the viscosity would change (e.g. decrease) and would thus eventually and inherently fall within applicant’s claimed viscosity range, and 2)  the time period for Osawa et al.’s solution to fall within applicant’s claimed viscosity range would last a long time (e.g. hours) and would thus NOT be considered a fleeting time period because said water substitution step occurs over 18 hours (i.e. 3 hours x 6 repetitions). 
Please also note that process step 4. Vacuum Freeze-Drying, directly reads on applicant’s independent claim 7 process step of “changing a moisture of the solution to adjust the viscosity of the solution to the range from 10 to 100,000 mPa.s”, and also reads directly on applicant’s independent claim 8 process step of “reducing a moisture of the solution to increase the viscosity of the solution to the range from 10 to 100,000 mPa.s ”. It is held by the examiner that Osawa et al.’s said step 4, would inherently increase the viscosity of the solution to the range from 10 to 100,000 mPa.s for at least a long period of time because: 1) said viscosity range is extremely broad and as the water content decreases by freeze drying, the viscosity would increase and would thus eventually and inherently fall within applicant’s claimed viscosity range, and 2)  the time period for Osawa et al.’s solution to fall within applicant’s claimed viscosity range would last a long time (e.g. hours) and would thus NOT be considered a fleeting time period because said water removal step occurs over 15 hours.
Furthermore, According to Osawa et al.’s paragraphs [0057]-[0059], the final moisture content is 0.13 grams of moisture on 100 g of the polypeptide particles. Which in moisture percentage terms is calculated to be as followed:[ 0.13/(0.13 + 100)]  x 100 which equals about 0.13%. 
This moisture amount clearly falls within applicant’s moisture concentration range of less than 5% by mass based on 100% by mass of the solution, as set forth in applicant’s dependent claims 10 and 19. Applicant’s attention is also drawn to Osawa et al.’s above cited paragraph [0035] which clearly discloses: “The moisture content after freeze-drying is preferably 5.0% or less, and more preferably 3.0% or less.”. 
Furthermore, it is also held by the examiner, that Osawa et al.’s said process step 4, inherently reads on applicant’s limitation of “wherein the moisture content of the solution is changed by adjusting a relative humidity of an atmosphere in the production and/or storage of the solution.”, as set forth in dependents claims 16 and 22. It goes without saying, that Osawa et al.’s vacuum-freeze-drying step 4 works by constantly adjusting (e.g. reducing) the relative humidity of the atmosphere within the vacuum-freeze-drying apparatus in order to remove moisture from the polypeptide containing solution during the production of the dried polypeptide particles. 
Although, Osawa et al.’s vacuum-freeze-drying step 4 does not explicitly state that the relative humidity of the atmosphere within the vacuum-freeze-drying apparatus is adjusted to 1.3% RH or less, as set forth in applicant’s dependent claims 17 and 23, said relative humidity range is deemed to be fully met because as stated above in Osawa et al.’s paragraphs [0057]-[0059], the final moisture content is 0.13 grams of moisture on 100 g of the polypeptide particles. Which in moisture percentage terms is calculated to be as followed: [0.13/(0.13 + 100)]  x 100 which equals about 0.13%. It is held by the examiner, that the relative humidity of the atmosphere within the vacuum-freeze-drying apparatus must be less than 1.3%, at least during the final drying time period, in order to make dried polypeptide particles that only have a residual moisture content of about 0.13%. 
Please note that Osawa et al.’s process step, set forth in paragraph [0053], wherein the obtained polypeptide containing solution was freeze-dried to remove water, to thereby collect freeze-dried polypeptide powder, prior to adding said freeze dried powder to the dissolving solvent (e.g. DMS), is deemed to read directly on applicant’s method step of dependent claims 15 and 21. 

Response to Arguments
Applicant's arguments filed with the amendment of 07/08/22 and entered with the RCE filed 08/12/22 have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. In the above rejections the Examiner has set forth clearly why applicant’s amendment entered with the RCE has not put the claims in condition for allowance. 
The Examiner want to point out that applicant can overcome the above prior-art rejection over Osawa et al. by incorporating the subject matter of dependent claims 10 and 11 into independent claim 7, and incorporating the subject matter of dependent claims 19 and 20 into independent claim 8. This is the exact same amendments the Examiner suggested applicant use to overcome the second indefinite issue of applicant’s independent claims 7 and 8. 
The reason why said amendments would overcome the prior-art rejection over Osawa et al. is because: 1) Osawa et al.’s process step 3. Substitution with Water, would very quickly exceed applicant’s water concentration range of less than 5 mass% of the solution as set forth in dependent claims 10 and 19 and 2) Osawa et al.’s process step 4. Vacuum Freeze-Drying is based on the removal of water from a solution wherein the vast majority of the solvent undergoing freeze drying is water with only a minor amount of DMSO.  Thus when the subject matter of dependent claims 10 and 11 are incorporated into independent claim 7, and the subject matter of dependent claims 19 and 20 are incorporated into independent claim 8, said independent claims would be neither anticipated nor obvious over the disclosure of Osawa et al.. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764